      Case 8:19-cr-00044-EAK-TGW Document 26 Filed 07/12/19 Page 1 of 3 PageID 124



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

                                          CLERK’S MINUTES

 CASE            8:19-cr-44-T-17TGW                      DATE:        July 12, 2019
 NO.:
 HONORABLE ELIZABETH A. KOVACHEVICH                      INTERPRETER:         NA
                                                         LANGUAGE:

 UNITED STATES OF AMERICA                               GOVERNMENT COUNSEL
                                                        Lisa Thelwell

 v.
                                                        DEFENDANT COUNSEL
 VIVIENNE YVETTE SELLERS                                Matthew Mueller, CJA
 COURT REPORTER: Bill Jones                              DEPUTY CLERK:           Gretchen O’Brien

 TIME: 2:22 p.m. - 3:08 p.m.                             COURTROOM:              14A
                                                         PROBATION:              Kasey Fuqua
 TOTAL: 46 minutes

PROCEEDINGS:           CRIMINAL MINUTES – SENTENCING REFORM ACT MINUTES

Defendant is adjudicated guilty as to Count One of the Information.

Defendant calls Dr. Robert Parham as a witness.

Defendant is given an opportunity to make a statement and declines to do so.

Imprisonment: SIXTY (60) MONTHS. Defendant shall receive credit for time served as calculated by
the United States Bureau of Prisons.

The Court makes the following recommendations to the Bureau of Prisons:

         1. 1st choice of incarceration – Women’s Camp Coleman, Florida
         2. 2nd choice of incarceration – Marianna, Florida
         3. Immediate medical exam for variety of serious health problems (see PSR and medical
            records)
         4. Substance abuse counseling for alcohol
         5. Mental health counseling for crime of conviction and mental health for her previous personal
            history
         6. Evaluate ability to academic/vocational training
         7. Counseling for better selection of associates

Supervised Release: Total term FIVE (5) YEARS.
   Case 8:19-cr-00044-EAK-TGW Document 26 Filed 07/12/19 Page 2 of 3 PageID 125

Fine: Waived

Restitution: Pending

The United States and the defendant agree to bifurcate the restitution hearing, and the United States’
oral motion for sixty days to hold the hearing is GRANTED. A hearing on the restitution is scheduled
for Friday, September 13, 2019 at 2:00 p.m.

Special Assessment: $100.00 to be paid immediately. The Court finds the Defendant is indigent, and
the $5,000 special assessment, pursuant to 18 U.S.C. § 3014, is not imposed.

Special conditions of supervised release:

   •   The defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow
       the probation officer’s instructions regarding the implementation of this court directive. Further, the
       defendant shall contribute to the costs of these services not to exceed an amount determined reasonable
       by the Probation Office’s Sliding Scale for Mental Health Treatment Services.

   •   The defendant shall participate in a mental health program specializing in sex offender treatment and submit
       to polygraph testing for treatment and monitoring purposes. The defendant shall follow the probation
       officer’s instructions regarding the implementation of this court directive. Further, the defendant shall
       contribute to the costs of such treatment and/or polygraphs not to exceed an amount determined
       reasonable by the Probation Officer based on ability to pay or availability of third-party payment and in
       conformance with the Probation Office’s Sliding Scale for Treatment Services.

   •   The defendant shall register with the state sexual offender registration agency in any state where you
       reside, visit, are employed, carry on a vocation, or are a student, as directed by your probation officer.

   •   The probation officer shall provide state officials with all information required under Florida sexual predator
       and sexual offender notification and registration statutes (F.S.943.0435) and/or the Sexual Offender
       Registration and Notification Act (Title I of the Adam Walsh Child Protection and Safety Act of 2006, Public
       Law 109-248), and may direct the defendant to report to these agencies personally for required additional
       processing, such as photographing, fingerprinting, and DNA collection.

   •   The defendant shall have no direct contact with minors (under the age of 18) without the written approval
       of the probation officer and shall refrain from entering into any area where children frequently congregate,
       including: schools, daycare centers, theme parks, playgrounds, etc. (including relatives).

   •   The defendant is prohibited from possessing, subscribing to, or viewing, any video, magazine, or literature
       depicting children in the nude and/or in sexually explicit positions.

   •   Without prior approval of the probation officer, the defendant is prohibited from either possessing or using
       a computer (including a smart phone, a hand-held computer device, a gaming console, or an electronic
       device) capable to connecting to an online service or an internet service provider. This prohibition includes
       a computer at a public library, an internet café, defendant’s place of employment, or an educational facility.
       Also, the defendant is prohibited from possessing an electronic data storage medium (including a flash
       drive, a compact disk, and a floppy disk) or using any data encryption technique or program. If approved
       to possess or use a device, defendant must permit routine inspection of the device, including the hard drive
       and any other electronic data storage medium, to confirm adherence to this condition. The United States
       Probation Office must conduct the inspection in a manner no more intrusive than is necessary to ensure
       compliance with this condition. If this condition might affect a third party, including the defendant’s
       employer, the defendant must inform the third party of this restriction, including the computer inspection
       provision.

   •   The defendant shall submit to a search of your person, residence, place of business, any storage units
       under the defendant’s control, computer, or vehicle, conducted by the United States Probation Officer at a
       reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence
   Case 8:19-cr-00044-EAK-TGW Document 26 Filed 07/12/19 Page 3 of 3 PageID 126

       of a violation of a condition of release. Failure to submit to a search may be grounds for revocation. You
       shall inform any other residents that the premises may be subject to a search pursuant to this condition.

   •   Defendant is to cooperate in the collection of DNA as directed by the Probation Officer.

   •   The mandatory drug testing provisions pursuant to the Violent Crime Control Act are suspended. However,
       the defendant must submit to random drug testing not to exceed 104 tests per year.

The Final Order of Forfeiture (Doc. 25) is made part of the judgment. The forfeiture will also be
addressed at the hearing scheduled on Friday, September 13, 2019 at 2:00 p.m.

Defendant’s unopposed oral motion for a downward variance to sixty months (mandatory minimum) is
GRANTED.

Defendant is allowed to voluntarily surrender to the U.S. Marshals at the conclusion of this hearing.

Defendant advised of right to appeal and to counsel on appeal.


                GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING


 Total Offense Level                 33

 Criminal History Category:          I

 Imprisonment Range                  135 – 168 months

 Supervised Release Range            5 years to life

 Restitution:                        Pending

 Fine Range                          $35,000 - $250,000

 Special Assessment                  $100.00
